UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-2368



SHERRY D. BATTLE,

                                             Plaintiff - Appellant,

          versus


CHARLES E. POSTON, Individually and in his
official capacity as Chief Judge, Fourth
Judicial Circuit of Virginia, Circuit Court of
the City of Norfolk; JOHN C. MORRISON, JR.;
JOHN E. CLARKSON; WILLIAM F. RUTHERFORD;
EVERETT A. MARTIN, JR.; LYDIA C. TAYLOR; MARC
JACOBSON; JUNIUS P. FULTON, III; JOSEPH A.
LEAFE, Individually and in their official
capacities as Judges, Fourth Judicial Circuit
of Virginia, Circuit Court of the City of
Norfolk; ALBERT TEICH, individually and in his
official capacity as Clerk, Circuit Court of
the   City   of   Norfolk;   CHARLES   STUDDS,
Individually and in his former official
capacity as Chief Magistrate for the City of
Norfolk;    CHARLES    D.    GRIFFITH,    JR.,
Individually and in his official capacity as
Commonwealth’s Attorney of the City of
Norfolk; WILLIAM P. ROBINSON, JR.; KENNETH E.
ROBERTS,

                                            Defendants - Appellees.




                             No. 01-2472



SHERRY D. BATTLE,
                                             Plaintiff - Appellant,
          versus


CHARLES E. POSTON, Individually and in his
official capacity as Chief Judge, Fourth
Judicial Circuit of Virginia, Circuit Court of
the City of Norfolk; JOHN C. MORRISON, JR.;
JOHN E. CLARKSON; WILLIAM F. RUTHERFORD;
EVERETT A. MARTIN, JR.; LYDIA C. TAYLOR; MARC
JACOBSON; JUNIUS P. FULTON, III; JOSEPH A.
LEAFE, Individually and in their official
capacities as Judges, Fourth Judicial Circuit
of Virginia, Circuit Court of the City of
Norfolk; ALBERT TEICH, individually and in his
official capacity as Clerk, Circuit Court of
the   City   of   Norfolk;   CHARLES   STUDDS,
Individually and in his former official
capacity as Chief Magistrate for the City of
Norfolk;    CHARLES    D.    GRIFFITH,    JR.,
Individually and in his official capacity as
Commonwealth’s Attorney of the City of
Norfolk; WILLIAM P. ROBINSON, JR.; KENNETH E.
ROBERTS,

                                           Defendants - Appellees.




                             No. 01-2484



SHERRY D. BATTLE,

                                           Plaintiff - Appellant,

          and

ELITE CHILD, INCORPORATED,

                                                        Plaintiff,

          versus

SCHRODER   CHESAPEAKE,  INCORPORATED,   t/a
Greenbrier   Mall;   E.  PRESTON   GRISSOM,
Individually and in his capacity of Judge,

                      2
Judicial Circuit of Virginia, Circuit Court of
the City of Chesapeake; CHARLES E. POSTON,
Individually and in his official capacity as
Chief Judge, Fourth Judicial Circuit of
Virginia, Circuit Court of the City of
Norfolk; JOHN C. MORRISON, JR.; JOHN E.
CLARKSON; WILLIAM F. RUTHERFORD; EVERETTE A.
MARTIN, JR.; LYDIA C. TAYLOR; MARC JACOBSON;
JUNIUS P. FULTON, III; JOSEPH A. LEAFE,
Individually and in their official capacity as
Judges, Fourth Judicial Circuit of Virginia,
Circuit Court of the City of Norfolk; ALBERT
TEICH, Individually and in his official
capacity as Clerk, Circuit Court of the City
of Norfolk; CHARLES STUDDS, Individually and
in his former official capacity as Chief
Magistrate for the City of Norfolk; CHARLES D.
GRIFFITH, JR., Individually and in his
official capacity as Commonwealth’s Attorney
of the City of Norfolk; WILLIAM P. ROBINSON,
JR.; KENNETH E. ROBERTS,

                                          Defendants - Appellees,

          versus


LUTHER C. EDMONDS,

                                                 Movant - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Richard L. Williams, Senior
District Judge. (CA-01-30-2, CA-98-488-2, MISC-01-30-2)


Submitted:   March 21, 2002              Decided:   March 27, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.




                                3
Sherry D. Battle, Appellant Pro Se. Alan Brody Rashkind, FURNISS,
DAVIS, RASHKIND & SAUNDERS, Norfolk, Virginia; Mark L. Earley,
Gregory E. Lucyk, Edward Meade Macon, Mary Elizabeth Shea, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     In Nos. 01-2368 and 01-2472, Sherry Battle appeals from the

district court’s orders denying her application for leave to file

a 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.      The district

court denied Battle’s application, because she failed to comply

with the terms of a properly imposed prefiling injunction.   In No.

01-2484, Battle appeals from the district court’s order denying her

motion to set aside a prior order entering sanctions against her.

We have reviewed the records and the district court’s opinions and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court. Battle v. Poston, No. CA-01-30-2; Battle v.

Shroder Chesapeake, Inc., No. CA-98-488-2 (E.D. Va. filed Oct. 11,

2001 & entered Oct. 12, 2001; Dec. 6, 2001).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED

                                 4